                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA ex rel.
 Geordie Sanborn, Cheryl Lovell, and
 William McKusick,

                                Plaintiffs,                No. 17-cv-12125-NMG
  v.                                                       No. 17-cv-12543-NMG

 ATHENAHEALTH, INC.,

                                Defendant.




                   RELATORS’ MOTION FOR STATUS CONFERENCE
       Relator Geordie Sanborn and Relators Cheryl Lovell and William McKusick (together,

“Relators”) respectfully request a telephonic or video status conference in the above matter. In

support of their request, Relators state as follows:

   1. Qui tam complaints in this matter were filed under seal on October 30, 2017 and

December 22, 2017.

   2. The United States filed a notice of election to intervene on January 22, 2021 and filed its

complaint in intervention on January 25, 2021. ECF Nos. 59 and 60.

   3. The United States, Relators, and Defendant executed a settlement agreement on January

27, 2021. Settlement Agreement, attached hereto as Exhibit A.

   4. On February 4, 2021, the United States and Relators filed a notice of voluntary dismissal.

ECF No. 63.

   5. On February 5, 2021, the Court dismissed in part Plaintiffs’ claims. ECF No. 64.

However, the Court “d[id]not dismiss Relators’ claims for attorneys’ fees, expenses, and/or costs

pursuant to 31 U.S.C. § 3730(d)(1) and its state analogs[.]” Id.
    6. 31 U.S.C. § 3730(d)(1) states, in part, that any person who recovers a portion of a

settlement’s proceeds “shall also receive an amount for reasonable expenses which the court

finds to have been necessarily incurred, plus reasonable attorneys’ fees and costs. All such

expenses, fees, and costs shall be awarded against the defendant.”

    7. Consistent with 31 U.S.C. § 3730(d)(1), the settlement agreement states that “Relators’

claims for reasonable attorneys’ fees, expenses, and costs pursuant to 31 U.S.C. § 3730(d)(1)

and/or its state analogs shall not be dismissed until they are settled, adjudicated, or otherwise

resolved[.]” Ex. A, at ¶ 13.

    8. The settlement agreement further provides that “[t]he Parties agree that the United States

District Court shall have continuing jurisdiction to issue orders with regard to any disputes over

the amounts for expenses [and] attorneys’ fees and costs[,]” and that “any petition(s) for

Relators’ attorney’s fees, costs, and expenses, shall not be due until 60 days after the Court

enters judgment.” Id. Accordingly, Relators’ fee petitions are currently due on April 6.

    9. Defendant has represented, and Relators agree, that litigation regarding Relators’

attorneys’ fees and costs is likely. ECF No. 67.

    10. On March 16, Judge Burroughs recused herself and this case was transferred to this

Court. ECF Nos. 68, 69.

    11. On March 23 and 24, Relators served discovery on Defendant in connection with the fee

litigation.

    12. Relators believe that a status conference will help promote efficient litigation and

preserve the Court’s and parties’ resources by establishing a procedure by which the parties will

brief their motions for attorneys’ fees, expenses, and costs and any potential related discovery

disputes.
   13. In light of the Court’s March 23 order requesting a joint status report on March 30, ECF

No. 70, Relators additionally believe that a status conference in advance of March 30 will enable

the parties to provide the Court with a status report that effectively addresses the issues relevant

to the Court.

                                          CONCLUSION

       For the foregoing reasons, Relators respectfully request that the Court set a telephonic or

video status conference in this matter.
Dated: March 25, 2021   Respectfully submitted,

                        RELATOR GEORDIE SANBORN

                        By: /s/ Andrew D. Schlichter        .
                        Andrew D. Schlichter*
                        Joel D. Rohlf*
                        SCHLICHTER BOGARD & DENTON, LLP
                        100 South Fourth Street, Suite 1200
                        St. Louis, Missouri 63102
                        (314) 621-6115
                        aschlichter@uselaws.com
                        jrohlf@uselaws.com
                        *pro hac vice pending

                        Steve Churchill
                        FAIR WORK, P.C.
                        192 South St. #450
                        Boston, MA 02111
                        (617) 607-3260
                        steve@fairworklaw.com

                        Counsel for Relator Sanborn

                        RELATORS CHERYL LOVELL AND
                        WILLIAM MCKUSICK
                        By: /s/ Suzanne E. Durrell       .
                        Suzanne E. Durrell
                        Whistleblower Law Collaborative LLC
                        20 Park Plaza, Suite 438
                        Boston, MA 02116
                        suzanne@thomasdurrell.com

                        Counsel for Relators Lovell and McKusick
                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 25, 2021, a copy of the foregoing was filed electronically

used the Court’s CM/ECF system, which will provide notice of the filing to all counsel of record.



                                                    /s/ Andrew D. Schlichter


                            LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), undersigned counsel certifies that he has conferred with

defense counsel regarding this motion for a status conference.

                                                    /s/ Andrew D. Schlichter
